1 Reported in 262 N.W. 641.
Action for divorce wherein defendant, the husband, prevailed on his cross bill. Plaintiff appeals from the judgment.
The record has been examined in the light of oral and written argument without disclosure of anything to suggest merit in the appeal, to say nothing of ground upon which to reverse or modify the decision. It is in the interest of the plaintiff that we refrain from much discussion of the facts.
Plaintiff's case was dismissed at the close of her evidence. The order of dismissal was well justified on the evidence of plaintiff alone. The findings, on the evidence in support of defendant's cross bill, that plaintiff was guilty of misconduct in at least two respects, one of them being cruel and inhuman treatment, are sustained. By the decree she was allowed a lump sum of $1,000 for alimony and all other claims against defendant or his property. At that time she seems to have agreed through her counsel that such allowance was fair. Anyway, she promptly took the money. Nothing appears which would justify us in giving her any more, even on account of attorney's fees, on this appeal, which, we repeat, is found entirely without merit.
Judgment affirmed. *Page 258